Citation Nr: 0427559	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  97-31 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether an overpayment of improved pension benefits in the 
amount of $5,782.00 was properly created and calculated.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from June 1967 to August 1967, 
and from November 1972 to February 1973.  

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously remanded in June 2001 for certain 
procedural and evidentiary considerations, and that the 
action requested in the remand has been accomplished to the 
extent necessary for current appellate review.

The Board further notes that the related issue of entitlement 
to a waiver of the recovery of the overpayment (requested 
simultaneously with the December 1996 notice of disagreement) 
would now appear to be ready for regional office (RO) 
consideration as a result of the Board's determination 
herein.


FINDINGS OF FACT

1.  For the period of January through December 1995, the 
record reflects that the veteran was in receipt of total 
pension benefits of $2884, and not $3,652 as was apparently 
calculated by the RO.

2.  As the Board does not find any evidence of record to the 
contrary, the Board will give the veteran the benefit of the 
doubt and find that the overpayment for the period of January 
1, 1995 to December 1, 1995 should be reduced by $768 to 
$2884. 

3.  For the period December 1, 1995 trough May 1996, the 
veteran received pension benefits of $2,130.

4.  The record reflects that the veteran's spouse had 
countable income and interest of $11,851 and $253, 
respectively, and even with an allowable deduction for this 
period for medical expenses of $1433 (basic maximum annual 
rate of $10,527 multiplied by .05 and subtracted from total 
reported expenses of $1,959), the resulting countable annual 
income was correctly calculated at $10,671, an amount in 
excess of the maximum annual rate permitted for entitlement 
to pension benefits.


CONCLUSION OF LAW

An overpayment in the amount of $5,014 for the period of 
January 1, 1995, to May 31, 1996, was properly created. 38 
U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 
3.272 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the United States Court 
of Appeals for Veterans Claims (Court) held in Barger v. 
Principi, 16 Vet. App. 132 (2002), that the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) (VCAA), is not applicable to indebtedness 
claims.  The Board also again notes that the action requested 
in the June 2001 remand has been accomplished to the extent 
necessary for current appellate review.  

A subsequent notice in September 1994 reduced benefits as a 
result of additional countable income reported by the veteran 
and his spouse.  This action also apparently resulted in an 
overpayment which is not a part of the subject appeal.  

During the period of January 1, 1995 through November 1995, 
the record reflects that the veteran was in receipt of total 
pension benefits of $2884 ($226 monthly for the first seven 
months of 1995; $306 for August 1995; and $332 monthly for 
September through November 1995, and not $3,652 as was 
apparently calculated by the RO.  Therefore, the Board finds 
from this record that the VA actually disbursed the lower 
amount which results in a reduction of the overall 
overpayment.  As the Board does not find any evidence of 
record to the contrary, the Board will give the veteran the 
benefit of the doubt, and find that the overpayment for the 
period of January 1, 1995 through November 1995 should be 
reduced by $768 to $2884. 

As the Board does not find any calculation error with respect 
to the period of December 1995 through May 1996, the 
overpayment for this period remains at $2,130 ($355 monthly 
for six months), and the previously reported total 
overpayment of $5,782 is reduced by $768 to $5,014.

During 1995, the record reflects that the veteran's spouse 
had countable income and interest of $11,851 and $253, 
respectively, and even with an allowable deduction for this 
period for medical expenses of $1433 (basic maximum annual 
rate of $10,527 multiplied by .05 and then subtracted from 
total reported expenses of $1,959), the resulting countable 
annual income was correctly calculated at $10,671, an amount 
in excess of the maximum annual rate permitted for 
entitlement to pension benefits.

Improved pension benefits are payable to a veteran of a 
period of war who meets the disability and non-disability 
eligibility requirements.  The maximum annual pension rate is 
reduced by the amount of the countable income received by the 
veteran.  The countable income of the veteran includes the 
veteran's annual income and the annual income of a dependent 
spouse.  In determining countable income, all payments of any 
kind and from any source shall be included, unless 
specifically excluded under the provisions of 38 C.F.R. § 
3.272.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.3, 3.23, 3.271.

The Board finds that the veteran's primary contention 
regarding the validity of the remaining overpayment of $5,014 
is essentially based on the proposition that he provided all 
the necessary information to the Department of Veterans 
Affairs (VA) as to the income received by the veteran and his 
spouse, and that it was the VA's failure to properly evaluate 
this information that led to the creation of the overpayment.  
The veteran further submits that he should not have to pay 
the price for the VA's mistakes.

Although the veteran has not specifically questioned the 
accuracy of the figures, as was noted above, during 1995, the 
record reflects that the veteran's spouse had countable 
income and interest of $11,851 and $253, respectively, and 
even with an allowable deduction for this period for medical 
expenses of $1433 (basic maximum annual rate of $10,527 
multiplied by .05 and then subtracted from total reported 
expenses of $1,959), the resulting countable annual income 
was correctly calculated at $10,671, an amount in excess of 
the maximum annual rate permitted for entitlement to pension 
benefits.  The historical maximum annual pension rate for a 
veteran and his spouse can be found at Veterans Benefits 
Administration Manual M21-1, Appendix B.  

The veteran has not specifically contested the amount of his 
spouse's income during 1995.  He has not provided information 
which would support a retroactive award of pension payments 
greater than previously authorized for the January 1995-May 
1996 period.  

The Board has examined the veteran's contentions that he 
provided the RO with the information that would have avoided 
the subject overpayment and he should not have to pay the 
price for this error.  However, the Board has examined the 
history of the payment of VA pension benefits to the veteran 
since 1994, and has noted that it reflects that the veteran 
was advised in August 1994 and September 1994 of the need to 
provide current information on income in order to insure 
accurate rates of payment.  Accordingly, it is not possible 
to conclude that the overpayment is solely attributable to VA 
error.  


ORDER

The overpayment of VA pension benefits for the period of 
January 1, 1995, to May 31, 1996, was $5014, and the appeal 
is granted to this extent.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



